UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4010


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIRRICO FITZGERALD BURNSIDE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:12-cr-00220-TMC-1)


Submitted:   June 20, 2013                 Decided:   July 15, 2013


Before NIEMEYER, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sirrico Fitzgerald Burnside pled guilty, pursuant to a

written plea agreement, to possession with intent to distribute

heroin, possession with intent to distribute heroin and cocaine,

and two counts of being a felon in possession of a firearm, in

violation    of   21    U.S.C.     §   841(a)(1),            (b)(1)(C)    (2006)     and    18

U.S.C. § 924(e) (2006).               Based on a total offense level of 31

and   a   criminal      history       category         of    VI,     Burnside’s    advisory

Guidelines    range      was     188    to       235    months       imprisonment.         The

district    court      imposed    a    sentence         of     188    months.      Burnside

appeals.

            Counsel      has     filed       a       brief   pursuant     to    Anders     v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       grounds        for     appeal          but       questioning      whether

Burnside’s 188-month sentence is reasonable.                            Although advised

of his right to file a pro se supplemental brief, Burnside has

not done so.

            We review a sentence for reasonableness under an abuse

of discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).       This      review     requires            consideration       of     both     the

procedural and substantive reasonableness of a sentence.                                 Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

In determining the procedural reasonableness of a sentence, this

court considers whether the district court properly calculated

                                                 2
the   defendant’s      Guidelines      range,     treated     the    Sentencing

Guidelines    as    advisory,    considered      the   18   U.S.C.   §    3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                       Gall, 552
U.S. at 51.        A sentence imposed within the properly calculated

Guidelines range is presumed reasonable by this court.                     United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010),

cert. denied, 131 S. Ct. 3078 (2011).

          We   find     that    the   sentence    imposed    by   the    district

court was both procedurally and substantively reasonable.                     The

district court properly calculated Burnside’s sentencing range

under the advisory Guidelines, considered the relevant § 3553(a)

factors, and imposed a sentence within the applicable sentencing

range.   Burnside has not overcome the rebuttable presumption of

reasonableness      accorded    his   within-Guidelines       sentence.       See

Rita v. United States, 551 U.S. 338, 347 (2007).

          In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Burnside’s conviction and sentence.                      This

court requires that counsel inform Burnside, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Burnside requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                        3
representation.    Counsel’s motion must state that a copy thereof

was served on Burnside.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4